SUMMARY ORDER
Plaintiff-appellant Tibor Gasparik challenges a July 9, 2007, 2007 WL 2026612, judgment of the District Court dismissing his complaint under 42 U.S.C. § 1983 against defendant-appellee Stony Brook University, a branch of the State University of New York (“SUNY”), for lack of subject matter jurisdiction. See Fed. R.Civ.P. 12(b)(1). The District Court adopted the July 7, 2007 Report and Recommendation of Magistrate Judge Arlene R. Lindsay, which found that Eleventh Amendment state sovereign immunity barred plaintiffs suit against SUNY in federal court. We assume the parties’ familiarity with the facts and procedural history of the case.
We review de novo a district court’s dismissal of a claim for lack of subject matter jurisdiction. See Hamm v. United States, 483 F.3d 135, 137 (2d Cir. 2007). Construing plaintiffs pleadings under “less stringent standards than formal pleadings drafted by lawyers,” Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir.2008) (internal quotation marks omitted), we find that the District Court properly concluded that it lacked subject matter jurisdiction because SUNY has not consented to be sued in a federal forum and so is immune from suit pursuant to the Eleventh Amendment. See Dube v. State University of New York, 900 F.2d 587, 594 (2d Cir.1990) (“For Eleventh Amendment purposes, SUNY is an integral part of the government of the State [of New York] and when it is sued the State is the real party.” (internal quotation marks omitted) (alterations in original)). Even if we were to read plaintiffs pro se pleadings as an effort to establish a claim for employment discrimination under Title VII of the Civil Rights Act, dismissal would be appropriate, as plaintiff failed to allege that he is a member of a class protected by the Act. *153See 42 U.S.C. § 2000e-2(a) (listing protected classes).
For the foregoing reasons, plaintiffs appeal is DISMISSED.